Citation Nr: 1442065	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as schizoaffective disorder.

2.  Entitlement to service connection for a low back disorder, claimed as spinal stenosis with a herniated disc at L4-5. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service in the Air Force from July 1975 to June 1976 and active service with the Navy from May 1979 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

This matter was previously before the Board in October 2013, at which time the Board vacated a previous April 2008 decision and remanded the appellate issues for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must remand these claims for additional development because the opinions obtained on remand are inadequate in part.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the back, an addendum opinion should be sought from the examiner who provided the July 2014 opinion regarding the nature and etiology of the Veteran's claimed back disorder.  Although that examiner provided a detailed opinion with rationale for why the Veteran does not have a congenital defect or disease, the examiner unfortunately cites an inaccurate factual premise when rendering an opinion as to whether the back disorder is otherwise related to service.  Namely, the examiner incorrectly states that the Veteran did not complain of or receive treatment for a back disorder for 20 years after service.  Here, however, it is well documented that the Veteran received treatment for his back in 1989 following a post-service motor vehicle accident although the Veteran later reported, beginning in 1992, that his disability was related to an initial in-service injury.  Compare private treatment records from 1989 with February 1993 private opinion of Dr. L.Z. (giving a positive nexus opinion on Veteran's history of a fall in service); December 2011 private opinion of Dr. J.M. (speculating that in-service fall could be a precipitating factor for aggravation of lower back symptoms).  Thus, a remand is necessary for an addendum opinion that takes into account the Veteran's post-service complaints of and treatment for low back pain beginning in early 1989, which is less than 8 years after his discharge from service in September 1981.  

With regard to the Veteran's claimed psychiatric disorder, an addendum opinion is also needed.  As an initial matter, the examiner is requested to reconcile the varying psychiatric diagnoses of record.  A review of the claims file reflects diagnoses of posttraumatic stress disorder (PTSD), antisocial personality disorder, bipolar I disorder, depressive disorder, schizoaffective disorder, and major depressive disorder.  Treatment records also reveal the possibility of substance-induced mood disorder (SIMD) and rule-out mixed personality disorder with avoidant features.  See May 2014 VA treatment note; February 2009 private psychiatric evaluation.   Additionally, the examiner incorrectly cited "no evidence to connection his current mental health problems with military service" as the basis for the negative opinion even though there is in-service evidence of negative performance reviews, discipline, and a May 1976 Report of Medical History noting a history of depression or excessive worry.  Significantly, the examiner of the May 1976 Report of Medical History noted "Depression or excessive worry, 1976.  States he has been depressed over some problems at home.  States it hasn't been bad enough to seek medical advice."  The Veteran later testified at his Board hearing that his problems started in service when his mother died.  See Transcript at p. 11.  Accordingly, an addendum opinion must be sought that adequately addresses these in-service events.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the examiner who provided the comprehensive July 2014 VA opinion regarding the Veteran's low back disorder.  While the examiner states that the Veteran did not complain of or receive treatment for a back disorder for 20 years after service, the record shows that the Veteran received treatment for his back in 1989 following a post-service motor vehicle accident.  In light of the foregoing, the examiner should indicate whether there is any change in the opinion.  Please explain why.

2.  Obtain an addendum opinion regarding the Veteran's claimed psychiatric disorder.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file [i.e. all relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.

(1) The examiner should identify all psychiatric diagnoses that are supported by the record.  This opinion must include a rationale that discusses the varying diagnoses of record, including PTSD, antisocial personality disorder, bipolar I disorder, depressive disorder, schizoaffective disorder, major depressive disorder, and possible diagnoses of SIMD and mixed personality disorder with avoidant features; and

(2) For each psychiatric disorder found, the examiner is requested to offer opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is related to service.  The examiner's rationale must include a discussion of the in-service evidence of negative performance reviews, discipline, and May 1976 Report of Medical History noting a history of depression or excessive worry, as well as the Veteran's report of his mother's death during service.   

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



